Case 19-36767 Document 48 Filed in TXSB on 12/26/19 Page 1 of 1

Uniteg States Courts

Southern District of Texas
IN THE UNITED STATES BANKRUPTCY COURT FILBD

FOR THE SOUTHERN DISTRICT OF TEXAS DEC 26 2019

IN RE: David J. Bradley, Clerk of Court
NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
Chapter: 11
DEBTOR Case No. 19-36767

REQUEST FOR NOTICE

Pursuant to Bankruptcy Rules 2002 (g) and (1), Wells Fargo Vendor Financial Services,
LLC fka GE Capital Information Technology Solutions c/o A Ricoh USA Program f/d/b/a IKON
Financial Services-hereby requests that Wells Fargo Vendor Financial Services, LLC be added to -
the official mailing matrix and service lists in this case. Wells Fargo Vendor Financial Services,
LLC fka GE Capital Information Technology Solutions c/o A Ricoh USA Program f/d/b/a IKON
Financial Services further requests that copies of all pleadings, motions, notices, and other
papers, filed and or served, in this case or any proceeding therein, be served upon the
undersigned at the following address:

Bankruptcy Administration
Wells Fargo Vendor Financial Services, LLC fka GE Capital Information Technology Solutions
c/o A Ricoh USA Program f/d/b/a IKON Financial Services
P. O. Box 13708
Macon, GA 31208-3708

Please take further notice, that the foregoing request includes, without limitation, all
orders, notices, applications, replies, answers, schedules of assets and liabilities, statements of
affairs, operating reports, plans of reorganization, disclosure statement, whether formal or
informal, whether written or oral and whether transmitted or conveyed by mail, hand delivery,

telephone, telegraph, telex, telecopier, or otherwise.
By: Qh & tbe oles

Christine R. Etheridge

Bankruptcy Administration

Wells Fargo Vendor Financial Services,
LLC fka GE Capital Information
Technology Solutions c/o A Ricoh USA
Program f/d/b/a IKON Financial
Services

1738 Bass Road

Macon, GA 31210

P. O. Box 13708 a
Macon, GA 31208-3708 —
(800) 480-6513

Dated: December 13, 2019

WFVES Reference#: 1294
